In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-21-00179-CR


                           CHANCE COPELAND, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 364th District Court
                                   Lubbock County, Texas
          Trial Court No. 2019-417,625, Honorable William R. Eichman II, Presiding

                                     January 27, 2022
                    ORDER OF ABATEMENT AND REMAND
                      Before QUINN, C.J., and PARKER and DOSS, JJ.


       Appellant Chance Copeland appeals his conviction for murder. Appellant’s brief

was originally due November 19, 2021, but we granted appellant’s appointed counsel two

extensions to file a brief due to his caseload. By letter of December 28, 2021, we

admonished appellant’s counsel that failure to file a brief by January 19, 2022, could result

in the appeal being abated and the cause remanded to the trial court for further

proceedings without further notice. On January 24, 2022, appellant’s counsel filed a third

motion requesting an extension to February 2 to file a brief due to his caseload.
       Because appellant’s counsel has not provided sufficient grounds for extending the

briefing deadline any further, we deny the motion for extension, abate the appeal, and

remand the cause to the trial court for further proceedings.         See TEX. R. APP. P.

38.8(b)(2), (3). Upon remand, the trial court shall determine the following:

       1. whether appellant still desires to prosecute the appeal;

       2. whether appellant is indigent;

       3. why a timely appellate brief has not been filed on behalf of appellant;

       4. whether appellant’s counsel has abandoned the appeal;

       5. whether appellant has been denied the effective assistance of counsel;

       6. whether new counsel should be appointed; and

       7. if appellant desires to continue the appeal, the date the Court may expect
appellant’s brief to be filed.

       The trial court is also directed to enter such orders necessary to address the

aforementioned questions. So too shall it include its findings on those matters in a

supplemental record and cause that record to be filed with this Court by February 22,

2022. If it is determined that appellant desires to proceed with the appeal, is indigent,

and has been denied the effective assistance of counsel, the trial court may appoint new

counsel; the name, address, email address, phone number, and state bar number of any

newly appointed counsel shall be included in the aforementioned findings. Should further

time be needed to perform these tasks, then same must be requested before February

22, 2022.

       It is so ordered.

                                                        Per Curiam

Do not publish.

                                             2